 

 Ohr Pharmaceutical, Inc. 8-K [ohr-8k_010814.htm]

Exhibit 10.37

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into effective as of January 8,
2014 (the “Effective Date”), by and between Ohr Pharmaceutical, Inc., a Delaware
Corporation with a place of business at 489 5th avenue, 28th floor, New York, NY
10017 (the “Company”) and Irach B. Taraporewala of White Plains, NY (the
“Employee”).

 

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of March 9, 2012 (the “2012 Employment Agreement”); and

 

WHEREAS, the Company and the Employee wish to establish new terms, covenants,
and conditions for the Employee’s continued employment with the Company through
this agreement (“Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

  1. Duties. From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Employee and the
Employee agrees to be employed by the Company, as the Company’s President, CEO,
and Director. During the Term of this Employment Agreement (as defined in
Section 2 below), the Employee agrees to devote substantially all of his working
time to the position he holds with the Company and to faithfully, industriously,
and to the best of his ability, experience and talent, perform the duties that
are assigned to him.  The Employee shall observe and abide by the reasonable
corporate policies and decisions of the Company in all business matters
disclosed to employee.

 

  2. Term of this Employment Agreement.   Subject to Sections 4 and 5 hereof,
the Term of this Employment Agreement shall be for one year period of time
commencing on January 1, 2014.

 

  3. Compensation.   During the Term of this Employment Agreement, the Company
shall pay, and the Employee agrees to accept as full consideration for the
services to be rendered by the Employee hereunder, compensation consisting of
the following:

 

A.   Salary.   Beginning on the first day of the Term of this Employment
Agreement, and applied retroactively to January 1, 2014, the Company shall pay
the Employee a salary of Two Hundred Forty Five Thousand Dollars ($245,000) per
year, payable in semi-monthly or monthly installments as requested by the
Employee.  Further, the Company agrees to review the Employee’s base salary on
an annual basis.

 

 

 

 



B.   Bonus.   The Compensation, Nominating and Governance Committee (the
“Committee) of the Board of Directors will, on an annual basis, review the
performance of the Company and of the Employee and will pay such bonus, as it
deems appropriate, in its discretion, to the Employee based upon such
review.  Such review and bonus shall be consistent with any bonus plan adopted
by the Committee, which covers the executive officers and employees of the
Company generally.

 

C.   Benefits.   During the Term of this Employment Agreement, the Employee will
receive such employee benefits as are generally available to all employees of
the Company other than healthcare insurance.

 

D.   Stock Options.   The Committee of the Board of Directors may, from
time-to-time, grant stock options, restricted stock purchase opportunities and
such other forms of stock-based incentive compensation as it deems appropriate,
in its discretion, to the Employee.  The terms of the relevant award agreements
shall govern the rights of the Employee and the Company thereunder in the event
of any conflict between such agreement and this Employment Agreement.

 

E.   Expenses.   The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.

 

  4.   Termination.

 

A.   For Cause.   The Company may terminate the employment of the Employee prior
to the end of the Term of this Employment Agreement “for cause.” Termination
“for cause” shall be defined as a termination by the Company of the employment
of the Employee occasioned by the failure by the Employee to cure a willful
breach of a material duty imposed on the Employee under this Employment
Agreement within 15 days after written notice thereof by the Company or the
continuation by the Employee after written notice by the Company of a willful
and continued neglect of a duty imposed on the Employee under this Employment
Agreement.  In the event of termination by the Company “for cause,” all salary,
benefits and other payments shall cease at the time of termination, and the
Company shall have no further obligations to the Employee.

 

B.   Resignation.   If the Employee resigns for any reason, all salary, benefits
and other payments (except as otherwise provided in paragraph G of this Section
4 below) shall cease at the time such resignation becomes effective.  At the
time of any such resignation, the Company shall pay the Employee the value of
any accrued but unused vacation time, and the amount of all accrued but
previously unpaid base salary through the date of such termination.  The Company
shall promptly reimburse the Employee for the amount of any expenses incurred
prior to such termination by the Employee as required under paragraph F of
Section 3 above.

 

C.   Disability, Death.   The Company may terminate the employment of the
Employee prior to the end of the Term of this Employment Agreement if the
Employee has been unable to perform his duties hereunder or a similar job for a
continuous period of six (6) months due to a physical or mental condition that,
in the opinion of a licensed physician, will be of indefinite duration or is
without a reasonable probability of recovery for a period of at least six (6)
months.  The Employee agrees to submit to an examination by a licensed physician
of his choice in order to obtain such opinion, at the request of the Company,
made after the Employee has been absent from his place of employment for at
least six (6) months.  The Company shall pay for any requested
examination.  However, this provision does not abrogate either the Company’s or
the Employee’s rights and obligations pursuant to the Family and Medical Leave
Act of 1993, and a termination of employment under this paragraph C shall not be
deemed to be a termination for cause.

 

 

 



  

If during the Term of this Employment Agreement, the Employee dies or his
employment is terminated because of his disability, all salary, benefits and
other payments shall cease at the time of death or disability, provided,
however, that the Company shall provide such health, dental and similar
insurance or benefits as were provided to Employee immediately before his
termination by reason of death or disability, to Employee or his family for the
longer of twelve (12) months after such termination or the full un-expired Term
of this Employment Agreement on the same terms and conditions (including cost)
as were applicable before such termination.  In addition, for the first six (6)
months of disability, the Company shall pay to the Employee the difference, if
any, between any cash benefits received by the Employee from a Company-sponsored
disability insurance policy and the Employee’s salary hereunder in accordance
with paragraph A of Section 3 above.  At the time of any such termination, the
Company shall pay the Employee, the value of any accrued but unused vacation
time, and the amount of all accrued but previously unpaid base salary through
the date of such termination.  The Company shall promptly reimburse the Employee
for the amount of any expenses incurred prior to such termination by the
Employee as required under paragraph F of Section 3 above.

 

Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the six-month period,
the Employee shall receive from the Company a reimbursement of the amounts paid
by the Employee.

 

D. Termination without Cause.   A termination without cause is a termination of
the employment of the Employee by the Company that is not “for cause” and not
occasioned by the resignation, death or disability of the Employee.  If the
Company terminates the employment of the Employee without cause, (whether before
the end of the Term of this Employment Agreement or, if the Employee is employed
by the Company under paragraph E of this Section 4 below, after the Term of this
Employment Agreement has ended) the Company shall, at the time of such
termination, pay to the Employee the severance payment provided in paragraph F
of this Section 4 below together with the value of any accrued but unused
vacation time and the amount of all accrued but previously unpaid base salary
through the date of such termination and shall provide him with all of his
benefits under paragraph C of Section 3 above for the longer of six (6) months
or the full un-expired Term of this Employment Agreement.  The Company shall
promptly reimburse the Employee for the amount of any expenses incurred prior to
such termination by the Employee as required under paragraph F of Section 3
above.

 

If the Company terminates the employment of the Employee because it has ceased
to do business or substantially completed the liquidation of its assets or
because it has relocated to another city and the Employee has decided not to
relocate also, such termination of employment shall be deemed to be without
cause.

 

  E. End of the Term of this Employment Agreement.   Except as otherwise
provided in paragraphs F and G of this Section 4 below, the Company may
terminate the employment of the Employee at the end of the Term of this
Employment Agreement without any liability on the part of the Company to the
Employee but, if the Employee continues to be an employee of the Company after
the Term of this Employment Agreement ends, his employment shall be governed by
the terms and conditions of this Agreement, but he shall be an employee at will
and his employment may be terminated at any time by either the Company or the
Employee without notice and for any reason not prohibited by law or no reason at
all.  If the Company terminates the employment of the Employee at the end of the
Term of this Employment Agreement, the Company shall, at the time of such
termination, pay to the Employee the severance payment provided in paragraph F
of this Section 4 below together with the value of any accrued but unused
vacation time and the amount of all accrued but previously unpaid base salary
through the date of such termination. The Company shall promptly reimburse the
Employee for the amount of any reasonable expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3 above.

 



 

 

 

 

   F. Severance.   If the employment of the Employee is terminated by the
Company, at the end of the Term of this Employment Agreement or, without cause
(whether before the end of the Term of this Employment Agreement or, if the
Employee is employed by the Company under paragraph E of this Section 4 above,
after the Term of this Employment Agreement has ended), the Employee shall be
paid, as a severance payment at the time of such termination, the amount equal
to 50% of the base salary in effect at the time of termination.

 

G. Change of Control Severance.   In addition to the rights of the Employee
under the Company’s employee benefit plans (paragraphs C of Section 3 above) but
in lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) and the
employment of the Employee is concurrently or within 12 months of the Change of
Control terminated (a) by the Company without cause, (b) by the expiration of
the Term of this Employment Agreement, or (c) by the resignation of the Employee
because he has reasonably determined in good faith that his titles, authorities,
responsibilities, salary, bonus opportunities or benefits have been materially
diminished, that a material adverse change in his working conditions has
occurred, that his services are no longer required in light of the Company’s
business plan, or the Company has breached this Employment Agreement, the
Company shall pay the Employee, as a severance payment, at the time of such
termination, the amount of Four Hundred Ninety Thousand Dollars ($490,000)
together with the value of any accrued but unused vacation time, and the amount
of all accrued but previously unpaid base salary through the date of termination
and shall provide him with all of this benefits under paragraph C of Section 3
above for the longer of twelve (12) months or the full un-expired Term of this
Employment Agreement. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above. Notwithstanding the foregoing,
before the Employee may resign pursuant to Section 4(G)(c) above, the Employee
shall deliver to the Company a written notice of the Employee’s intent to
terminate his employment pursuant to Section 4(G)(c), and the Company shall have
been given a reasonable opportunity to cure any such act, omission or condition
within Thirty (30) days after the Company’s receipt of such notice.

 

For the purpose of this Employment Agreement, a Change in Control of the Company
has occurred when:  (a) any person (defined for the purposes of this paragraph G
to mean any person within the meaning of Section 13 (d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), other than Ohr, an employee benefit
plan created by its Board of Directors for the benefit of its employees, or a
participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
acquires beneficial ownership (determined under Rule 13d-3 of the Regulations
promulgated by the Securities and Exchange Commission under Section 13(d) of the
Exchange Act) of securities issued by Ohr having forty five percent (45%) or
more of the voting power of all the voting securities issued by Ohr in the
election of Directors at the next meeting of the holders of voting securities to
be held for such purpose; (b) a majority of the Directors elected at any meeting
of the holders of voting securities of Ohr are persons who were not nominated
for such election by the Board of Directors or a duly constituted committee of
the Board of Directors having authority in such matters; (c) the stockholders of
Ohr approve a merger or consolidation of Ohr with another person other than a
merger or consolidation in which the holders of Ohr’s voting securities issued
and outstanding immediately before such merger or consolidation continue to hold
voting securities in the surviving or resulting corporation (in the same
relative proportions to each other as existed before such event) comprising
fifty one percent (51%) or more of the voting power for all purposes of the
surviving or resulting corporation; or (d) the stockholders of Ohr approve a
transfer of substantially all of the assets of Ohr to another person other than
a transfer to a transferee, fifty one percent (51%) or more of the voting power
of which is owned or controlled by Ohr or by the holders of Ohr’s voting
securities issued and outstanding immediately before such transfer in the same
relative proportions to each other as existed before such event.  The parties
hereto agree that for the purpose of determining the time when a Change of
Control has occurred that if any transaction results from a definite proposal
that was made before the end of the Term of this Employment Agreement but which
continued until after the end of the Term of this Employment Agreement and such
transaction is consummated after the end of the Term of this Employment
Agreement, such transaction shall be deemed to have occurred when the definite
proposal was made for the purposes of the first sentence of this paragraph G of
this Section 4.

 



 

 



 

H. Benefit and Stock Plans.   In the event that a benefit plan or Stock Plan
which covers the Employee has specific provisions concerning termination of
employment, or the death or disability of an employee ( e.g., life insurance or
disability insurance), then such benefit plan or Stock Plan shall control the
disposition of the benefits or stock options.

 

5. Proprietary Information Agreement.   Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company.  The
Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.

 

6. Reserved   

 

7. Arbitration.   Any dispute or controversy arising under or in connection with
this Employment Agreement shall be settled exclusively by arbitration in New
York, NY, in accordance with the non-union employment arbitration rules of the
American Arbitration Association (“AAA”) then in effect.  If specific non-union
employment dispute rules are not in effect, then AAA commercial arbitration
rules shall govern the dispute.  If the amount claimed exceeds $100,000, the
arbitration shall be before a panel of three arbitrators.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.  The Company
shall indemnify the Employee against and hold him harmless from any attorney’s
fees, court costs and other expenses incurred by the Employee in connection with
the preparation, commencement, prosecution, defense, or enforcement of any
arbitration, award, confirmation or judgment in order to assert or defend any
right or obtain any payment under paragraph C of Section 4 above or under this
sentence; without regard to the success of the Employee or his attorney in any
such arbitration or proceeding.

 

8. Governing Law.   The Employment Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

9. Validity.   The invalidity or unenforceability of any provision or provisions
of this Employment Agreement shall not affect the validity or enforceability of
any other provision of the Employment Agreement, which shall remain in full
force and effect.

 

10. Entire Agreement.   This Employment Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding the employment agreement between the parties, dated August 9, 2013,
and all negotiations, prior discussions, and preliminary agreements.  This
Employment Agreement may not be amended except in writing executed by the
parties hereto.

 

11. Effect on Successors of Interest.   This Employment Agreement shall inure to
the benefit of and be binding upon heirs, administrators, executors, successors
and assigns of each of the parties hereto.  Notwithstanding the above, the
Employee recognizes and agrees that his obligation under this Employment
Agreement may not be assigned without the consent of the Company.





 

 

 

Signature Page Follows

 



 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

 



  Ohr Pharmaceutical, Inc.   EMPLOYEE         By:

/s/ Ira Greenstein

 

/s/ Irach B. Taraporewala

Chairman   Irach B. Taraporewala      



 

 

 

 

 

 